Order unanimously reversed, without costs of this appeal to either party, and motion denied, without costs. Memorandum: The .plaintiff appeals from an order dismissing his complaint on the merits, unless the plaintiff within 20 days served and filed a note of issue complying with court rules. The motion resulting in the order was made pursuant to CPLR 3216 prior to its amendment (L. 1964, eh. 974, eff. Sept. 1, 1964). An appeal from an order changing the place of trial from Westchester County to Onondaga County was pending when the motion was heard. (This appeal has now been decided adversely to the plaintiff.) This was an adequate explanation for the delay claimed since the place of trial had not been finally determined. (Appeal from order of Onondaga Special Term granting defendant’s motion to dismiss complaint on merits unless plaintiff serve and file properly executed note of issue and pay defendant costs.) Present — Williams, P. J., Goldman, Henry and Del Vecchio, JJ.